Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Signor on November 4th, 2021. 
The application has been amended as follows:



 Claim 1 (Original):  A method for executing a binarized neural network (BNN) using a switching chip, the method comprising:
 describing an artificial neural network application in a binarized form to provide the BNN;
 configuring a parser of the switching chip to encode an input vector of the BNN in a packet header;
configuring a plurality of match-action tables (MATs) of the switching chip to execute, on the input vector encoded in the packet header, one or more of the operations including XNOR, bit counting, and sign operations such that the plurality of MATs are configured to:
implement, in a first stage, a bitwise XNOR operation between the input vector encoded in the packet header and a weights matrix of the neural network to produce a plurality of first stage vectors, 

implement, in a last stage, a sign function operation on the plurality of second stage vectors.


Claim 2 (Original):  The method of claim 1, further comprising:
encoding the input vector in a header of a network packet;
sending the packet to the switching chip as an incoming packet;
receiving the packet from the switching chip as an outgoing packet after the packet has traversed the switching chip; 
and reading a result vector from the packet header.


Claim 3 (Original):  The method of claim 1, wherein the sign function operation is implemented using a bitwise AND operation between the plurality of second stage vectors and a variable whose value depends on the cardinality of the input vector. 


Claim 4 (Currently Amended):  The method of claim 1, wherein the configuring the parser of the switching chip to encode the input vector of the BNN in [[a ]] the packet header is performed by a software defined network (SDN) controller.


Claim 5 (Original):  The method of claim 4, wherein the SDN controller configures the parser of the switching chip using programming protocol-independent packet processors (P4).


Claim 6 (Currently Amended):  The method of claim 1, wherein the algorithm for counting [[a ]] the number of bits set to 1 in the plurality of first stage vectors is a Hamming weight computation.


Claim 7 (Original):  The method of claim 6, wherein the Hamming weight computation is performed only using AND, shift, and add operations.


Claim 8 (Currently Amended):  The method of claim 1, wherein the algorithm for counting the number of bits set to 1 in the plurality of first stage vectors 


Claim 9 (Currently Amended):  The method of claim 2, wherein the switching chip modifies the header of the incoming packet to produce the outgoing packet.


Claim 10 (Currently Amended):  The method of claim 1, wherein the encoding the input vector in [[a ]] the header of [[a ]] the network packet includes repeating the input vector Q times in the header of the network packet, where Q is a number of neurons in the BNN.


Claim 11 (Currently Amended):  A system for executing a binarized neural network (BNN) using a switching chip, the BNN being provided as a binarized form of an artificial neural network application, the system comprising a switching chip and one or more integrated circuits or hardware processors configured by computer program code to:

configure match-action tables (MATs) of a plurality of stages of the switching chip 
implement, in a first stage, a bitwise XNOR operation between the input vector encoded in the packet header and a weights matrix of the neural network to produce a plurality of first stage vectors,
implement, in one or more second stages, an algorithm for counting a number of bits set to 1 in the plurality of first stage vectors to produce a plurality of second stage vectors, and
implement, in a last stage, a sign function operation  on the plurality of second stage vectors; and



Claim 12 (Original):  The system of claim 11, wherein the sign function operation is implemented using a bitwise AND operation between the plurality of second stage vectors and a variable whose value depends on the cardinality of the input vector. 

Claim 13 (Currently Amended):  The system of claim 11, wherein the system is configured to encode the input vector of the BNN in [[a]] the packet header by a software defined network (SDN) controller.


Claim 14 (Currently Amended):  The system of claim 13, wherein the system is configured by the SDN controller using programming protocol-independent packet processors (P4).


Claim 15 (Currently Amended):  The system of claim 11, wherein the algorithm for counting [[a]] the number of bits set to 1 in the plurality of first stage vectors is a Hamming weight computation.


Claim 16 (Original):  The system of claim 15, wherein the Hamming weight computation is performed only using AND, shift, and add operations.


Claim 17 (Currently Amended):  The system of claim 11, wherein the algorithm for counting the number of bits set to 1 in the plurality of first stage vectors 


Claim 18 (Currently Amended):  The system of claim 11, wherein the system is configured to produce a header of an outgoing packet.
REASONS FOR ALLOWANCE

Claims 1-18 stand as allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art which was YodaNN (“YodaNN : An Ultra-Low Power Convolutional Neural Network Accelerator Based on Binary Weights”, 2016), a non-patent literature, discloses binarized neural networks that run on an alternative algorithm to remove heavy resource overhead and allow for the neural net to run on more lightweight hardware applications. The claimed invention is similarly directed towards binarized neural networks but further discloses the utilization of switching chips, which are commonly found in routers, modems and switches, to process the data from the neural network. The applicant’s method involves encoding input vectors of the binarized neural network into packet headers and utilizing the switching chip, which is specialized to handle packet data at much faster speeds, to process the binarized neural network. YodaNN fails to teach within the broadest reasonable interpretation the switching chip and encoding an input vector of the BNN in a packet header. 
Another piece of prior art named P4 (“P4: programming protocol-independent packet processors”, 2014) discloses the use of switching chips but doesn’t explicitly reference use in neural networks or machine learning applications. It is directed towards the programming language used to configure switching chips and packet processors and also talks about match-action tables which are used to route packet headers but the reference does not make any indication of uses outside what the accepted use for switching chips and match-action tables is at the time of publication. P4 fails to disclose or teach the use of neural networks in relation to the switching chip.
With no obvious suggestion or motivation to combine the two above pieces of art, the examiner finds the claimed invention to be non-obvious over the prior art. Any comments 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123